Exhibit 10.2


PACIFIC MERCANTILE BANCORP
CHANGE IN CONTROL SEVERANCE PLAN
PARTICIPATION AGREEMENT
THIS PARTICIPATION AGREEMENT (this "Agreement") is made and entered into as of
May 27, 2016 (the "Acceptance Date") by and between Thomas J. Inserra (the
"Participant") and Pacific Mercantile Bancorp, a California corporation (the
"Company"), on behalf of itself and any of its Subsidiaries or affiliates which
employs the Participant.
The Participant has been designated as eligible to participate in the Pacific
Mercantile Bancorp Change in Control Severance Plan (the "Plan"). Intending to
be legally bound by this Agreement, the parties agree as provided below. All
capitalized words and phrases shall be either defined herein or, if not so
defined, as defined by the Plan, as applicable.
1.
Participation in the Plan; Offset of any other Rights to Change in Control
Benefits. I accept my designation as a Participant under the terms of the Plan
and, pursuant thereto, I agree to forego entirely any other benefits or payments
to which I may otherwise be entitled to under the terms of any other plan or
program of the Company, or agreement with the Company, which provides for the
payment of severance or change in control benefits, or salary continuation, in
the event of my termination of employment in connection with a change in control
of the Company.

2.
Termination of Employment. I acknowledge that I will be eligible for Change in
Control Benefits under the Plan only if during the period (a) commencing on the
earlier of (i) the occurrence of a Change in Control and (ii) public
announcement of an intended or anticipated Change in Control, provided that such
Change in Control actually occurs, and (b) ending on the date one year following
a Change in Control, one of the following occurs:

2.1    I experience an Involuntary Separation from Service.
2.2    I experience a Good Reason Termination. In the event I believe that I am
eligible for Change in Control Benefits under the Plan due to the occurrence of
a Good Reason, I shall provide a Notice of Good Reason to the Company within 90
days of the initial existence of the Good Reason. Upon receiving a Notice of
Good Reason, the Company shall be permitted a period of 30 days to remedy the
condition. If such condition is not remedied, I shall terminate my employment
within 60 days of (a) providing the Notice of Good Reason to the Company or (b)
the Change in Control, whichever is later. In the event I do not notify the
Company within 90 days of the initial existence of the Good Reason, or I do not
terminate my employment within 60 days of the later of providing the Notice of
Good Reason to the Company or the Change in Control, I acknowledge that I will
not be eligible for Change in Control Benefits under the Plan as a result of any
Termination of Employment resulting from or relating to such Good Reason and any
such Termination of Employment shall not constitute a Good Reason Termination.
3.
Amount of Change in Control Benefits, Payment, etc.

3.1    In the event an Involuntary Separation from Service or Good Reason
Termination occurs within the time period set forth in Article 2, so long as I
sign and do not revoke the Release and otherwise comply with the terms and
restrictions provided in the Plan, I shall be entitled to a 12 month Change in
Control Benefit (the "Change in Control Benefits Period"), which shall be
comprised of: (i) a lump sum payment equal to my monthly Base Salary, multiplied
by the Change in Control Benefits Period; (ii) a lump sum payment of a Prorated
Annual Bonus Award for the plan year in which the Effective Date of Termination
occurs, prorated to the Effective Date of Termination; and (iii) an additional
cash severance payment in an amount equal to the Benefits Payment multiplied by
the lessor of the Change in Control Benefits Period and 12 months. The Change in
Control Benefits above shall be paid on the first regular payroll period
following the 60th day after the Effective Date of Termination.
3.2    I hereby acknowledge that my Change in Control Benefits must be repaid,
and all future payments, if any, will cease, in the event that I breach any
post-employment obligations owed to the Company, including those set forth in
any non-solicitation and confidentiality provision signed by me.
3.3    I hereby accept my designation as eligible to participate in the Plan. I
also accept the terms of the Plan and this Agreement, acknowledge that I have
carefully reviewed the terms of the Plan and this Agreement, accept the
authority of the Board and the Committee under Article 5 of the Plan and agree
that nothing in this Agreement shall confer any employment rights or restrict
the right of the Company or any of its Subsidiaries to terminate my employment
at any time, for any reason and with or without notice or cause.
3.4    I hereby accept and acknowledge the provisions of the Plan provided for
under Section 3.4 (Restrictions on Payments by the Company), including, but not
limited to, (1) a clawback of any payments based on a performance metrics that
are determined to be materially inaccurate, manipulated or fraudulent in nature;
and (2) a requirement that payments made under the Plan comply with 12 U.S.C.
Section 1828(k) and any action or order issued to the Company or any of its
Subsidiaries by an applicable banking regulatory agency.





--------------------------------------------------------------------------------

Exhibit 10.2


3.5    I further acknowledge and agree that the Company may offset any amounts
that are required to be paid back to the Company hereunder against any current
amounts due to me, including, but not limited to, salary, incentive
compensation, stock awards, severance, deferred compensation or any other funds
due to the Participant from the Company.
4.
Confidentiality and Non-Solicitation.

4.1    Confidential Information. I recognize and acknowledge that all
information pertaining to the affairs, business, clients, or customers of the
Company or any of its subsidiaries (any or all of such entities being
hereinafter referred to as the "Business"), as such information may exist from
time to time, other than information that the Company has previously made
publicly available or which is in the public domain, is confidential information
and is a unique and valuable asset of the Business, access to and knowledge of
which are essential to the performance of the Participant's duties. I shall not,
except to the extent reasonably necessary in the performance of his or her
duties under this Agreement, divulge to any person, firm, association,
corporation, or governmental agency, any information concerning the affairs,
business, clients, or customers of the Business (except such information as is
required by law to be divulged to a government agency or pursuant to lawful
process), or make use of any such information for his or her own purposes or for
the benefit of any person, firm, association or corporation (except the
Business) and shall use my reasonable best efforts to prevent the disclosure of
any such information by others. All records, memoranda, letters, books, papers,
reports, accountings, experience or other data, and other records and documents
relating to the Business, whether made by me or otherwise coming into my
possession, are confidential information and are, shall be, and shall remain the
property of the Business. No copies thereof shall be made which are not retained
by the Business, and I agree, on termination of my employment or on demand of
the Company, to deliver the same to the Company.
4.2    Non-solicitation. Unless otherwise provided in a writing signed by the
parties, for a period of 12 months following my Involuntary Separation from
Service or Good Reason Termination (the "Non-Solicitation Period"), my right to
receive and retain Change in Control Benefits set forth in the Plan and this
Agreement will be conditioned upon my not, either directly or indirectly, (a)
soliciting any customer or client of the Company or its subsidiaries with whom I
came into contract as a direct result of my employment with the Company, and who
remains a customer or client at the time of my termination, for the account of
any entity or person engaged in competition with the Company or any of its
subsidiaries; or (b) soliciting or inducing any employees or contractors of the
Company or its subsidiaries who worked in the same geographic region of the
Company as me to terminate their employment or retention with the Company or its
subsidiaries or otherwise interfering with the relationship between the Company
or its subsidiaries and their employees or contractors during the
Non-Solicitation Period.
4.3    Remedies. The Company's obligation to make payments under this Agreement
and the Plan shall cease upon a violation of the preceding provisions of this
Section 4, and the Company will be entitled to monetary damages upon any such
violation of the preceding provisions of this Section 4 (in an amount equal to
the value of the applicable Change in Control Benefits actually paid to
Participant). In addition, I acknowledge that there would be no adequate remedy
at law or in damages to compensate the Company for any violation of this Section
4, and agree that the Company shall be entitled to injunctive relief requiring
specific performance by me of this Section 4 without the necessity of proving
actual damages or the posting of a bond, and I consent to the entry thereof.
4.4    Application. The provisions of Section 4.2 shall be inapplicable i fI
waive my right to the Change in Control Benefits granted hereunder prior to
payment of any such benefits. In accordance with Section 4.2, my decision to
waive the Change in Control Benefits must be acknowledged in a writing signed by
the Company and myself for such waiver to be effective in relieving me of my
obligations under such sections.
5.
Limitation on Excess Parachute Payments. I understand that any Change in Control
Benefits to which I would otherwise be entitled under the Plan and this
Agreement are subject to reduction in accordance with the terms of the Plan by
the Committee in order to avoid or mitigate the application of Section 280G of
the Code.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

Exhibit 10.2


This Agreement has been duly executed and is effective as of the Acceptance Date
first written above.


PACIFIC MERCANTILE BANCORP
By:
/s/ Thomas M. Vertin
 
Title:
President and Chief Executive Officer
 
 
 
 
 

I hereby accept my right to receive potential Change in Control Benefits
described in this Agreement and Plan and agree to be bound by the terms of the
Plan and this Agreement.
                        
/s/ Thomas J. Inserra
Thomas J. Inserra

[SIGNATURE PAGE TO CHANGE IN CONTROL PLAN PARTICIPATION AGREEMENT]







